Title: To Alexander Hamilton from Benjamin Lincoln, 20 August 1794
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston August 20th 1794
Sir

Captain Magee returned here a few days since from a long voyage to the Northwest shores of America Canton &c. He has been absent about three years during which time he has sailed about fourteen thousand leagues. He left Boston in a new ship with two new suits of sails one of Boston manufactured cloth and one foreign. I asked him particular respecting the Boston duck and had for answer that none could be better. It is impossible for a man to express himself in strong terms in favour of any thing than he did in favour of this Cloth.
On the 17th of May last I addressed a line to you covering a complaint from Mr. Tisdale and others respecting the value we put on the goods they imported from France. What gave rise to the discontent was the estimate made in New york & Philadelphia on like goods imported at the same time. They as is represented put the value of a liver much lower that we did. Their first bonds have been paid; their second are now due. Your decision on the question will probably prevent an action being brought on them. What ever you shall say on the subject will I doubt not put an end to the business. This leads me to wish your early attention to this complaint.

Secy of the Treasury

